Per Curiam.
In this case the Chief Justice', Mr. Justice Ellis and Mr. Justice Browne are of opinion that the judg*139ment rendered by the trial court to which the writ of- error is addressed should be reversed, while Mr. Justice-Whitfield, Mr. Justice West- and Mr. Justice Terrell áre of opinion that said judgment should be affirmed; and, there being no prospect of a change of judicial opinion, the judgment should be affirmed on the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 South. Rep. 51; Pensacola Electric Co. v. Humphreys, 61 Fla. 389, 54 South. Rep. 452; Quigg, Chief of Police, v. Radel, 86 Fla. 197, 97 South. Rep. 380; and State ex rel. Amos v. Hamwey, decided at this term.
An order will be entered affirming the judgment herein.
All concur. •